Exhibit 10.3

 

Execution Copy

 

SECURITY AGREEMENT dated as of May 24, 2013 (this Agreement) between EP FUNDING
LLC, a Delaware limited liability company (the Pledgor), and Citibank, N.A., a
national banking association, as security agent for the Secured Parties referred
to below (in such capacity, the Security Agent).

 

WHEREAS:

 

A.            The Pledgor, the financial institutions and other lenders from
time to time party thereto as “Lenders” (the Lenders) and Citibank, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the Administrative
Agent), have entered into a Loan Agreement dated as of May 24, 2013 (the Loan
Agreement).

 

B.            To induce the Lenders to enter into the Loan Agreement and extend
credit thereunder, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Pledgor has agreed to
pledge and grant to the Security Agent for the ratable benefit of the Secured
Parties a security interest in the Collateral (as hereinafter defined) as
security for the Pledgor’s present and future obligations under the Loan
Agreement and the Account Control Agreement (collectively, the Secured
Obligations).  Accordingly, the parties hereto agree as follows:

 

DEFINITIONS AND INTERPRETATION

 

1.1          Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Loan Agreement.  Terms used but not defined
herein or in the Loan Agreement, if defined in the UCC, shall have the
respective meanings given to such terms in the UCC.  The principles of
construction and rules of interpretation set forth in Section 1.2 of the Loan
Agreement shall apply, mutatis mutandis, to this Agreement, with each reference
to “this Agreement” in said Section 1.2 being a reference to this Agreement.  In
addition, as used herein, the following terms have the following respective
meanings:

 

Accounts has the meaning specified in the Account Control Agreement.

 

Account Control Agreement means the Account Control Agreement dated as of the
date hereof between the between the Pledgor, the Security Agent, Citibank, N.A.,
in its capacity as securities intermediary (the Securities Intermediary) and
Virtus Group, LP, a Texas limited partnership, in its capacity as collateral
administrator (the Collateral Administrator).

 

Administrative Agent has the meaning assigned to such term in the recitals
hereto.

 

Agreement has the meaning specified in the first paragraph of this Agreement.

 

Authorized Officer means any officer of the Pledgor or the Security Agent who is
authorized to act for the Pledgor or the Security Agent, as the case may be, in
matters

 

1

--------------------------------------------------------------------------------


 

relating to, and binding upon, the Pledgor or the Security Agent, as the case
may be, which, for the avoidance of doubt, shall include any duly appointed
attorney-in-fact and who is listed in the applicable list delivered in the form
pursuant to Exhibit A to the Account Control Agreement.

 

Cash means Money and any collected funds standing to the credit of the Accounts.

 

Certificated Security has the meaning specified in Section 8-102(a)(4) of the
UCC.

 

Collateral has the meaning specified in Section 2.1.

 

Collection Account has the meaning specified in the Account Control Agreement.

 

Collections means, with respect to any Collateral owned by the Pledgor, all
principal payments, interest payments, fees and other payments received by the
Pledgor with respect thereto and all other amounts paid with respect to such
Collateral, including all distributions with respect thereto and any proceeds of
collateral for, or any guaranty of, such Collateral or the relevant obligor’s
obligation to make payments with respect thereto.

 

Credit Documents means the Loan Agreement and the Support Documents.

 

Custodial Account means the account, referenced as such, established pursuant to
the Account Control Agreement.

 

Financial Asset has the meaning specified in Section 8-102(a)(9) of the UCC.

 

Firm Bid has the meaning specified in Section 5.1.

 

Instrument has the meaning specified in Section 9-102(a)(47) of the UCC.

 

Money has the meaning specified in Section 1-201(24) of the UCC.

 

Pledgor has the meaning specified in the first paragraph of this Agreement.

 

Pledgor Order means a written order or request dated and signed in the name of
the Pledgor by an Authorized Officer of the Pledgor.

 

Proceedings has the meaning specified in Section 8.7.

 

Lenders has the meaning assigned to such term in the recitals hereto.

 

Loan Agreement has the meaning assigned to such term in the recitals hereto.

 

Secured Obligations has the meaning assigned to such term in the recitals
hereto.

 

Secured Parties means the Lenders, the Administrative Agent, the Security Agent,
the Securities Intermediary, the Collateral Administrator and the Security Agent
Custodian.

 

2

--------------------------------------------------------------------------------


 

Security Agent has the meaning specified in the first paragraph of this
Agreement.

 

Security Agent Custodian has the meaning specified in Section 6.3(c).

 

UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

GRANT OF SECURITY INTEREST

 

2.1          As collateral security for the prompt payment in full and
performance when due (whether at stated maturity, by acceleration, by
liquidation or otherwise) of the Secured Obligations, the Pledgor hereby pledges
to the Security Agent, for the ratable benefit of the Secured Parties, and
grants to the Security Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in, lien on, and right of set-off against, all of
its right, title and interest in, to and under all accounts, payment
intangibles, general intangibles, chattel paper, electronic chattel paper,
instruments, deposit accounts, letter-of-credit rights, securities, investment
property and any and all other property of any type or nature owned by it,
including the Accounts, the Debt Obligations and the Assignment Agreements and
all of the Pledgor’s rights and remedies thereunder, and all Collections and
other proceeds with respect to any of the foregoing, whether now owned or
hereafter acquired and whether now existing or hereafter coming into existence
(collectively, the Collateral).

 

REPRESENTATIONS AND WARRANTIES

 

On each Representation Date, the Pledgor represents and warrants to the Secured
Parties that:

 

Ownership of Collateral

 

3.1          Immediately before and immediately after giving effect to each
transfer of Collateral by the Pledgor to the Security Agent for the benefit of
the Secured Parties in accordance herewith, the Pledgor will have good and
marketable title to such Collateral, the Pledgor will be the sole beneficial
owner of such Collateral, and the Pledgor will have the right to receive all
Collections on such Collateral, in each case free and clear of all Liens other
than Permitted Liens.

 

Security Interest

 

3.2          The Pledgor has full right to grant the pledge, security interest,
lien and right of set-off in its rights in the Collateral to the Security
Agent.  Upon each transfer of Collateral by the Pledgor in the manner specified
in Section 6.4, and after the other actions described in Section 6.2(a) and
Section 6.4 have been taken by the appropriate parties, the Security Agent will
have a perfected pledge of and security interest in such Collateral and all
proceeds thereof (subject to Section 9-315 of the UCC), which security interest
will be prior to all other interests in such Collateral (in the case of
proceeds,

 

3

--------------------------------------------------------------------------------


 

subject to Section 9-315 of the UCC).  No filings other than those described or
referred to in Section 6.4 or any other action other than those described in
Section 6.2(a) and Section 6.4 will be necessary to perfect such security
interest in the Collateral.

 

COVENANTS

 

The Pledgor agrees that, until the later of (a) the termination of the
Commitments and (b) the payment and satisfaction in full of the Secured
Obligations (other than contingent obligations for which no claim has been
made):

 

Title Covenants

 

4.1          At no time shall the Pledgor create, permit or suffer to exist any
lien or security interest in the Collateral other than Permitted Liens.

 

Security Agent May Perform

 

4.2          If (i) the Pledgor fails to perform any obligation to be performed
by it contained herein after the Secured Party has made a written request for
the Pledgor to so perform such obligation (and, if the performance of such
obligation involves the incurrence of any material expense, the Secured Party
has given the Pledgor a reasonable opportunity to so perform such obligation) or
(ii) an Event of Default has occurred and is continuing, the Security Agent may
itself give, make, execute, deliver, file and/or record any financing statement,
notice, instrument, document, agreement or other papers, and take such acts, as
may be necessary or (in the reasonable judgment of the Security Agent) desirable
from time to time to create and perfect, and establish, preserve or otherwise
protect the priority of, the pledge, security interest, lien and right of
set-off of the Security Agent in the Collateral and otherwise perform, or cause
performance of, any other such actions as may be necessary or (in the reasonable
judgment of the Security Agent) desirable in connection with such failure to
perform, and the reasonable and documented out-of-pocket expenses of the
Security Agent incurred in connection therewith shall be payable by the Pledgor
and shall be part of the Secured Obligations.

 

Perfection, etc.

 

4.3          The Pledgor shall:

 

(a)                                 give, make, execute, deliver, file and/or
record any financing statement, notice, instrument, document, agreement or other
papers and take any other actions, including, without limitation, fulfilling its
obligations under the Account Control Agreement, that may be necessary or (in
the reasonable judgment of the Security Agent) desirable to create and perfect,
and establish, preserve or otherwise protect the priority of, the pledge,
security interest, lien and right of set-off granted by it pursuant to Section 2
or to enable the Security Agent to exercise and enforce its rights hereunder
with respect to such pledge, security interest, lien and right of set-off;

 

4

--------------------------------------------------------------------------------


 

(b)                                 keep proper books and records relating to
the Collateral;

 

(c)                                  permit representatives of the Security
Agent, during normal business hours, to examine, copy and make extracts from its
books and records pertaining to the Collateral, to inspect any of the
Collateral, and to require that the Security Agent be provided with copies of
all notices or other communications received by the Pledgor with respect to the
Collateral, all to the extent reasonably requested by the Security Agent
(including on behalf of any Lender); provided that any exercise of rights under
this clause (c) shall be subject to the proviso to Section 5.1(a)(ix) of the
Loan Agreement (as if each reference therein to “the Administrative Agent” were
also a reference to the Security Agent); and

 

(d)                                 direct each obligor in respect of any
Collateral to make any payments due or to become due in respect of such
Collateral directly to the Collection Account.

 

No Other Financing Statements

 

4.4          The Pledgor shall not file, or affirmatively authorize or permit to
be filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to the Collateral in which the Security Agent (or its
nominee) is not named as the sole secured party.

 

Prior Parties; Care of Collateral

 

4.5          The Security Agent shall not be required to take steps necessary to
preserve any rights against prior parties with respect to any of the
Collateral.  The Security Agent shall use reasonable care in the custody and
preservation of Collateral in the Secured Party’s own possession.

 

Continuing Liability of the Pledgor

 

4.6          Anything herein to the contrary notwithstanding, the Pledgor shall
remain liable under each interest and obligation included in the Collateral to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with and pursuant to the terms and
provisions thereof, and shall do nothing to impair the security interest of the
Security Agent in any Collateral (it being agreed that any actions expressly
permitted by the Loan Agreement shall not be deemed to impair such security
interest).  The Security Agent shall not have any obligation or liability under
any such interest or obligation by reason of or arising out of this Agreement or
the receipt by the Security Agent of any payment relating to any such interest
or obligation pursuant hereto, and the Security Agent shall not be required or
obligated in any manner to perform or fulfill any of the obligations of the
Pledgor thereunder or pursuant thereto or to make any payment or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such interest or
obligation or to present or file any claim or to take any action to collect or

 

5

--------------------------------------------------------------------------------


 

enforce any performance or the payment of any amount thereunder to which it may
be entitled at any time.

 

Limitation on Certain Changes

 

4.7          The Pledgor shall not, without at least 30 days prior written
notice to the Security Agent, (a) change its location (within the meaning of
Section 9-307 of the UCC) or (b) change its corporate name from the name shown
on the signature pages hereto.

 

Further Assurances

 

4.8          The Pledgor agrees that, from time to time upon the written request
of the Security Agent, it shall execute and deliver such further documents and
do such other acts and things as the Security Agent may reasonably request in
order fully to effect the purposes of this Agreement.

 

REMEDIES

 

Remedies

 

5.1          At any time that an Event of Default shall have occurred and be
continuing:

 

(a)                                 the Pledgor shall, at the request of the
Security Agent, assemble any Collateral not held pursuant to the Account Control
Agreement at such place or places, reasonably convenient to both the Security
Agent and the Pledgor, designated in such request;

 

(b)                                 the Security Agent may make any reasonable
compromise or settlement deemed desirable with respect to any of the Collateral
and may extend the time of payment, arrange for payment in installments or
otherwise modify the terms of any of the Collateral;

 

(c)                                  the Security Agent shall have all of the
rights and remedies with respect to the Collateral of a secured party under the
Uniform Commercial Code (whether or not the Uniform Commercial Code is in effect
in the jurisdiction where the rights and remedies are asserted) and such
additional rights and remedies to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including the right, to the maximum extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Security Agent were the sole and absolute owner thereof
(and the Pledgor agrees to take all such actions as may be appropriate to give
effect to such right);

 

(d)                                 the Security Agent in its discretion may, in
its name or in the name of the Pledgor or otherwise, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral but shall be under no obligation to do so;

 

6

--------------------------------------------------------------------------------


 

(e)                                  the Security Agent may set-off any amounts
payable by the Pledgor with respect to any Secured Obligations against any
Collateral in the form of Cash;

 

(f)                                   subject to Section 5.1(g), the Security
Agent may, upon ten Business Days’ prior written notice to the Pledgor of the
time and place, with respect to the Collateral or any part thereof which shall
then be or shall thereafter come into the possession, custody or control of the
Security Agent or any of its agents, sell, assign or otherwise dispose of all or
any part of such Collateral, in a commercially reasonable manner, at such place
or places as the Security Agent deems best in such manner, and for Cash or for
credit or for future delivery (without thereby assuming any credit risk), at
public or private sale, without demand of performance or notice of intention to
effect any such disposition or of the time or place thereof (except such notice
as is required above or by applicable statute and cannot be waived), and the
Security Agent or anyone else may be the purchaser, lessee, assignee or
recipient of any or all of the Collateral so disposed of at any public sale (or,
to the extent permitted by law, at any private sale) and thereafter hold the
same absolutely, free from any claim or right of whatsoever kind, including any
right or equity of redemption (statutory or otherwise) of the Pledgor, any such
demand, notice, claim and right or equity being hereby expressly waived and
released to the extent permitted by law.  Subject to Section 5.1(g), the
Security Agent may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the sale may be so adjourned; and

 

(g)                                  in the event that any Debt Obligation
becomes the subject of a disposition pursuant to this Section 5.1, the Security
Agent shall attempt to obtain Firm Bids (or a combination of Firm Bids) for the
entire Debt Obligation from three or more Dealers (and may obtain Firm Bids from
any other Person or Persons selected by the Security Agent); provided that the
Security Agent may in its commercially reasonable discretion obtain Firm Bids
with respect to any group or groups of such Debt Obligations.  The Security
Agent will give the Pledgor notice of its intention to obtain Firm Bids pursuant
to this Section 5.1(g) (such notice to be given telephonically and via
electronic mail) not later than 5:00 p.m. New York time on the date 10 Business
Days prior to the bid submission deadline specified below.  By notice to the
Security Agent not later than such bid submission deadline, the Pledgor may, but
shall not be obligated to, designate any Dealer to provide a Firm Bid (and the
Security Agent will seek a Firm Bid from such Dealer if so designated by the
Pledgor on a timely basis).  A “Firm Bid” shall be a good and irrevocable bid
for value, to purchase all or any portion of the relevant Debt Obligation (or an
entire specified group of Debt Obligations) for scheduled settlement no later
than the date customary for settlement substantially in accordance with the
then-current market practice in the principal market for the relevant Debt
Obligation (or group of Debt Obligations), submitted by a Dealer as of a time
during regular business hours in New York City on the date 10 Business

 

7

--------------------------------------------------------------------------------


 

Days after any date specified by the Security Agent to the Pledgor in its
commercially reasonable discretion.  The Security Agent will conduct the bid
process in accordance with the procedures set forth in this Section 5.1(g) and
otherwise in a commercially reasonable manner.

 

Notwithstanding anything to the contrary herein,

 

(i)            the Security Agent shall be entitled to disregard any Firm Bid
submitted by a Dealer or other Person if, in the Security Agent’s commercially
reasonable judgment, (x) such Dealer or other Person is ineligible pursuant to
the documentation evidencing or otherwise governing the relevant Debt Obligation
to accept assignment or transfer of the relevant Debt Obligation or portion
thereof, as applicable, substantially in accordance with the then-current market
practice in the principal market for the relevant Debt Obligation, as determined
by the Security Agent, or (y) such Dealer or other Person would not, through the
exercise of its commercially reasonable efforts, be able to obtain any consent
required under any agreement or instrument governing or otherwise relating to
the relevant Debt Obligation to the assignment or transfer of the relevant Debt
Obligation or portion thereof, as applicable, to it; and

 

(ii)           if the Security Agent determines on any commercially reasonable
basis that any Firm Bid is not bona fide, including, without limitation, due to
(x) the insolvency of the bidder or (y) the inability, failure or refusal of the
bidder to settle the purchase of the relevant Debt Obligation or portion
thereof, as applicable, or otherwise settle transactions in the relevant market
or perform its obligations generally,

 

such Firm Bid shall be disregarded.  With respect to each Debt Obligation being
sold pursuant to this Section 5.1(g), the Security Agent shall transfer, or
cause the transfer of, the relevant Debt Obligation to the Person or Persons
providing the highest Firm Bid or combination of Firm Bids (other than any Firm
Bid that is disregarded as aforesaid) in relation to such Debt Obligation;
provided that, if the Security Agent has obtained Firm Bids with respect to any
group of Debt Obligations, then the Security Agent shall transfer, or cause the
transfer of, a group of Debt Obligations for which Firm Bids were obtained to
the Person or Persons providing the highest Firm Bid or combination of Firm Bids
(other than any Firm Bid that is disregarded as aforesaid) in relation to such
group of Debt Obligations.  If any Debt Obligation is not sold in connection
with the Firm Bids so obtained for any reason whatsoever (other than as a result
of the failure of the Security Agent to consummate such sale as provided in this
Section 5.1(g)), the Security Agent may thereafter dispose of the relevant Debt
Obligation in the manner contemplated by Section 5.1(f).

 

The Security Agent shall incur no liability as a result of the sale of any Debt
Obligation, or any part thereof, at any private sale pursuant to this
Section 5.1 conducted as provided in the foregoing paragraphs of this
Section 5.1.  To the extent the sale of any Debt

 

8

--------------------------------------------------------------------------------


 

Obligation is conducted as provided in the foregoing paragraphs of this
Section 5.1, the Pledgor hereby waives any claims against the Security Agent
arising by reason of the fact that the price at which the relevant Debt
Obligation may have been sold at any private sale effected as provided above was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of the Secured Obligations.

 

The proceeds of each collection, sale or other disposition under this
Section 5.1 shall be applied in accordance with Section 5.2.

 

Application of Proceeds

 

5.2          The proceeds of any collection, sale or other realization of all or
any part of the Collateral pursuant to Section 5.1 (including any amounts on
deposit in, or otherwise standing to the credit of, the Custodial Account) shall
be deposited in to the Collection Account and applied by the Security Agent
Custodian (at the prior written direction of an Authorized Officer of the
Security Agent) in the following order of priority (and, among the items in any
one paragraph, equally and ratably in accordance with the respective amounts
thereof then due and owing):

 

First, to the payment of the reasonable costs and expenses of such collection,
sale or other realization, including reasonable and documented out-of-pocket
costs and expenses of the Security Agent and the other Secured Parties and the
reasonable and documented fees, charges and expenses of the agents and counsel
of the Security Agent and the other Secured Parties and all other reasonable
expenses incurred by any of the Security Agent and the other Secured Parties in
connection with such collection, sale or other realization;

 

Second, to the payment in full of all remaining Secured Obligations then due and
payable; and

 

Third, to the payment to the Pledgor, or as a court of competent jurisdiction
may otherwise direct, of any surplus then remaining.

 

Power of Attorney

 

5.3          The Security Agent is hereby appointed the attorney-in-fact of the
Pledgor for the purpose of taking, during any period when the Security Agent is
attempting to sell all or any portion of any Debt Obligation pursuant to
Section 5.1(f) or 5.1(g), of taking any action and executing any instruments
which the Security Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement (including with respect to the
exercise of any remedies hereunder against the Pledgor), which appointment as
attorney-in-fact is irrevocable and coupled with an interest.

 

9

--------------------------------------------------------------------------------


 

CUSTODIAL ACCOUNT AND COLLECTION ACCOUNT

 

Collection of Money

 

6.1          Except as otherwise expressly provided herein, while an Event of
Default has occurred and is continuing, the Security Agent shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all Money and other property payable to or receivable by the
Security Agent.  All amounts so received or collected shall be deposited in the
Collection Account.

 

Custodial Account; Collection Account

 

6.2(a)                The Security Agent Custodian has specified in the Account
Control Agreement that it has established a single, segregated trust account
which shall be designated as the Custodial Account (which may include any
sub-accounts thereof established by the Security Agent Custodian for
administrative purposes), and a single, segregated trust account which shall be
designated as the Collection Account (which may include any sub-accounts thereof
established by the Security Agent Custodian for administrative purposes), each
of which shall be held in the name of the Security Agent and over which, except
as expressly provided in the Account Control Agreement, the Security Agent shall
have control and the sole right of withdrawal.  Any reference in this Agreement
to the “Custodial Account” or to the “Collection Account” shall, unless
otherwise expressly provided, include a reference to any sub-account of the
Custodial Account or the Collection Account, respectively.  To the extent that
an obligor does not make the applicable payment directly to the Collection
Account, the Pledgor shall from time to time deposit into the Collection Account
promptly (and in no event more than one Business Day) following its receipt
thereof (i) all proceeds received from the disposition of any Collateral by the
Pledgor, (ii) all Collections with respect to the Collateral and (iii) all other
funds received by the Pledgor in respect of the Collateral.  The provisions of
this Section 6.2 are subject to the terms of the Account Control Agreement.

 

(b)                                 By Pledgor Order executed by an Authorized
Officer of the Pledgor (which may be in the form of standing instructions), the
Pledgor may direct the Security Agent Custodian in writing (with a copy to the
Security Agent) to invest all funds on deposit in the Accounts as so directed in
one or more Eligible Investments having stated maturities no later than the
Business Day immediately preceding the next Payment Date.  Absent such prior
written specific investment direction, all such funds shall be held uninvested.

 

(c)                                  On any date on which interest or any fee is
due and payable under the Loan Agreement (including any Payment Date), the
Pledgor shall by Pledgor Order executed by an Authorized Officer of the Pledgor,
delivered to the Security Agent and the Security Agent Custodian, direct the
Security Agent Custodian to withdraw funds on deposit in the Collection Account
and remit such funds as

 

10

--------------------------------------------------------------------------------


 

indicated in such Pledgor Order to pay such interest or fee as required by, and
subject to the conditions of, Sections 3.2, 3.3, 3.6 and 3.8 of the Loan
Agreement.

 

(d)                                 On any date on which principal is due and
payable under the Loan Agreement (including the Scheduled Maturity Date), the
Pledgor shall by Pledgor Order executed by an Authorized Officer of the Pledgor,
delivered to the Security Agent and the Security Agent Custodian, direct the
Security Agent Custodian to withdraw funds on deposit in the Collection Account
and remit such funds as indicated in such Pledgor Order to pay principal as
required by, and subject to the conditions of, Sections 3.1, 3.6, 3.7 and 3.8 of
the Loan Agreement.

 

(e)                                  On any date on which any amount (other than
principal, interest or any fee owing under the Loan Agreement) is due and
payable by the Pledgor under the Loan Agreement or is otherwise permitted under
Section 3.8 of the Loan Agreement, the Security Agent shall give the Pledgor
written notice of same, and the Pledgor shall by Pledgor Order executed by an
Authorized Officer of the Pledgor, delivered to the Security Agent and the
Security Agent Custodian, direct the Security Agent Custodian to withdraw funds
on deposit in the Collection Account and remit such funds as indicated in such
Pledgor Order to pay such amount as required by, and subject to the conditions
of, Section 3.8, 3.9, 3.11, 3.12, 3.14 and 8.1 of the Loan Agreement.

 

(f)                                   On any date on which any Equity Restricted
Payment is to be made by the Pledgor, the Pledgor may by Pledgor Order executed
by an Authorized Officer of the Pledgor, delivered to the Security Agent and the
Security Agent Custodian, direct the Security Agent Custodian to withdraw funds
on deposit in the Collection Account and remit such funds as indicated in such
Pledgor Order to pay such amount, subject to the conditions of Section 3.8(b) of
the Loan Agreement.

 

(g)                                  On any date on which any Qualifying
Purchase of a Debt Obligation is to be made pursuant to clause (i) or (ii) of
Section 5.2(a) of the Loan Agreement, the Pledgor shall by Pledgor Order
executed by an Authorized Officer of the Pledgor, delivered to the Security
Agent and the Security Agent Custodian, direct the Security Agent Custodian to
withdraw funds on deposit in the Collection Account and remit such funds as
indicated in such Pledgor Order to pay the purchase price for such Debt
Obligation.

 

(h)                                 The Security Agent shall at all times be
party to the Account Control Agreement.  Any and all assets or securities at any
time on deposit in, or otherwise to the credit of, the Accounts shall be held
for the benefit of the Security Agent.  Except in connection with a liquidation
pursuant to Section 5, the only permitted withdrawal of assets or securities
(other than Cash) from the Accounts or in, or otherwise to the credit of, the
Accounts shall be as directed, upon Pledgor Order, in accordance with the
provisions of this Section 6.2, Section 6.3 and Section 6.4.

 

11

--------------------------------------------------------------------------------


 

(i)                                     The Security Agent agrees to give the
Pledgor immediate notice if the Security Agent obtains notice that any Account
or any assets or securities on deposit therein, or otherwise to the credit
thereof, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.

 

(j)                                    The Security Agent agrees with the
Pledgor that the Security Agent will not give an Entitlement Order (as defined
in the Account Control Agreement) under the Account Control Agreement unless
(i) an Event of Default has occurred and is continuing on the date such
Entitlement Order is given or (ii) such Entitlement Order is to the effect that
instructions of the Pledgor given under the Account Control Agreement are not
permitted by Section 6.2 or 6.3 of this Agreement (including as to the permitted
application of funds contemplated hereby) or would constitute a Potential Event
of Default or Event of Default.

 

Release of Security Interest in Collateral

 

6.3(a)                Upon any sale or other disposition by the Pledgor of the
Collateral (or portion thereof) in accordance with the terms of this Agreement
and the Loan Agreement, the pledge, security interest, lien and right of set-off
of the Security Agent in such Collateral (or the portion thereof which has been
sold or otherwise disposed of), and in all Collections and rights with respect
to such Collateral (but not in the proceeds of such sale or other disposition),
shall, immediately upon the sale or other disposition of such Collateral (or
such portion), and without any further action on the part of the Security Agent,
be released except to the extent of the interest, if any, in such Collateral
which is then retained by the Pledgor or which thereafter reverts to the Pledgor
for any reason; provided that the Security Agent shall execute and deliver to
the Pledgor any documentation reasonably requested by the Pledgor to effectuate
or evidence the foregoing.

 

(b)                                 If no Event of Default has occurred and is
continuing, the Security Agent Custodian shall, upon receipt of an Pledgor Order
executed by an Authorized Officer of the Pledgor or as otherwise provided by the
Account Control Agreement, delivered to the Security Agent and the Security
Agent Custodian at least two Business Days prior to the date of delivery
directed in such Pledgor Order (or such fewer number of days as the Security
Agent may agree), deliver or cause to be delivered to or on the order of the
Pledgor any Instrument included in the Collateral to the related debtor for
ultimate sale or exchange or for presentation, collection, enforcement, renewal
or registration of transfer; provided that the lien of this Agreement on such
Instrument remains perfected in accordance with Section 9-312(g) of the UCC and
such Instrument shall remain subject to the lien of this Agreement unless and
until released in accordance with the foregoing clause (a).

 

(c)                                  The Security Agent shall hold for the
benefit of the Secured Parties all Certificated Securities and Instruments in
physical form at the office of a custodian appointed by it (the Security Agent
Custodian).  Initially, such Security

 

12

--------------------------------------------------------------------------------


 

Agent Custodian shall be Citibank N.A. with its address at 111 Wall Street,
15th Floor, New York, New York 10005, Attention: Global Transaction Services —
EP FUNDING LLC.  Any successor custodian shall be a state or national bank or
trust company which is not an Affiliate of the Pledgor and has capital and
surplus of at least USD1,000,000,000.  There may be only one Security Agent
Custodian appointed at any one time, and any successor thereto shall be
appointed only as provided in the Account Control Agreement.

 

Method of Collateral Transfer

 

6.4          The transfer of Collateral to the Security Agent Custodian to be
held for the benefit of the Security Agent shall be done in the following manner
(with any and all other actions necessary to create in favor of the Security
Agent a valid, first-priority security interest in each item of Collateral under
applicable law and regulations (including Articles 8 and 9 of the UCC) in effect
at the time of such transfer):

 

(a)                                 each time that the Pledgor shall direct or
cause the acquisition of any Collateral, the Pledgor shall, if such Collateral
has not already been transferred to the Custodial Account and credited thereto,
cause the transfer of such Collateral to the Security Agent Custodian to be held
in and credited to the Custodial Account for the benefit of the Security Agent
in accordance with the terms of the Account Control Agreement; and

 

(b)                                 the Pledgor shall, within ten days after the
date of execution of this Agreement, file, or cause the filing of, all
appropriate financing statements covering the Collateral in the proper filing
office in the appropriate jurisdictions under applicable law.

 

Termination

 

6.5          Upon the termination of this Agreement, the termination of the
Commitments and the payment and satisfaction in full of the Secured Obligations
(other than contingent obligations for which no claim has been made), the
Security Agent shall forthwith cause to be assigned, transferred and delivered,
against receipt but without any recourse, warranty or representation whatsoever,
any remaining Collateral and money received in respect thereof, to or on the
order of the Pledgor.  The Security Agent shall also execute and deliver to the
Pledgor upon such termination and payment such UCC termination statements and
such other documentation as shall be reasonably requested by the Pledgor to
effect the termination and release of the pledge, security interest, lien and
right of set-off granted pursuant to Section 2.

 

THE SECURITY AGENT

 

7.1          The Person serving as the Security Agent hereunder shall have the
same rights and powers in its capacity as a Secured Party as any other Secured
Party and may exercise the same as though it were not the Security Agent, and
such Person and its

 

13

--------------------------------------------------------------------------------


 

Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Pledgor or any Subsidiary or other Affiliate thereof
as if it were not the Security Agent hereunder.

 

7.2          The Security Agent shall not have any duties or obligations except
those expressly set forth herein.  Without limiting the generality of the
foregoing, (a) the Security Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether an Event of Default or Potential Event of
Default has occurred and is continuing, (b) the Security Agent shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Security Agent is required to exercise by the Required Lenders in writing, and
(c) except as expressly set forth herein or in the other Credit Documents, the
Security Agent shall not have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Pledgor or any of its
Affiliates that is communicated to or obtained by it or any of its Affiliates in
any capacity other than as Security Agent hereunder.  The Security Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct.  The Security Agent shall be deemed not to have knowledge of
any Event of Default or Potential Event of Default unless and until written
notice thereof is given to the Security Agent by the Pledgor or a Secured Party
(other than itself), and the Security Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Schedule I of the Loan Agreement or elsewhere
herein or therein, other than to confirm receipt of items expressly required to
be delivered to the Security Agent.

 

7.3          The Security Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Security Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon.  The Security Agent may consult with legal counsel (who may be counsel
for an obligor on the Collateral), independent accountants and other experts
selected by it, and shall not be liable (absent gross negligence or willful
misconduct) for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts (unless such advice is
contrary to an express provision of a Loan Document).

 

7.4          The Security Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Security Agent, to the

 

14

--------------------------------------------------------------------------------


 

extent such sub-agent is an Affiliate of the Security Agent.  The Security Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Affiliates.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Affiliates of the Security Agent and any such sub-agent.

 

7.5          Subject to the appointment and acceptance of a successor Security
Agent as provided in this paragraph, the Security Agent may resign at any time
by notifying the Secured Parties and the Pledgor.  Upon any such resignation,
the Required Lenders shall have the right, after prior written consent from the
Pledgor (not to be unreasonably withheld), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Security Agent gives
notice of its resignation, then the retiring Security Agent may, on behalf of
the Secured Parties and after prior written consent from the Pledgor (not to be
unreasonably withheld), appoint a successor Security Agent, which shall be a
bank with an office in New York City or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Security Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Security Agent and the retiring Security
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Pledgor to a successor Security Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Pledgor and such
successor.  After the Security Agent’s resignation hereunder, the provisions of
this Section shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Security Agent.

 

7.6          The Security Agent Custodian shall be entitled to the same rights,
protections and immunities as those afforded to the Security Agent in
Sections 7.1 through 7.6, mutatis mutandis, together with those set forth in the
Account Control Agreement.

 

MISCELLANEOUS

 

Notices

 

8.1          All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail (airmail, if overseas) or the equivalent (return
receipt requested) or sent by facsimile transmission, as follows:

 

(a)                                 if to the Pledgor, to it at c/o FS Energy
and Power Fund, Cira Centre, 2929 Arch Street, Suite 675, Philadelphia, PA
19104, Attention:  Ted Gallivan, Chief Financial Officer, and Robert Haas, Vice
President (Facsimile No. (215) 222-4649; Telephone No. (215) 495-1167); and

 

(b)                                 if to the Security Agent, to it at 390
Greenwich Street, 4th Floor, New York, New York 10013, Attention:  Mitali Sohoni
(Telecopy No. 646-291-5779; Telephone No. 212-723-6181).

 

15

--------------------------------------------------------------------------------


 

Either party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other party hereto.  All notices
and other communications given to either party hereto shall be deemed to be
effective (i) if in writing and delivered by hand or overnight courier service,
on the date it is delivered; (ii) if sent by facsimile transmission, on the date
that a transmission report confirming transmission is generated by the sender’s
facsimile machine; or (iii) if sent by certified or registered mail (airmail, if
overseas) or the equivalent (return receipt requested), on the date that mail is
delivered or its delivery is attempted, unless the date of that delivery (or
attempted delivery) or that receipt, as applicable, is not a Business Day or
that communication is delivered (or attempted) or received, as applicable, after
the close of business on a Business Day, in which case that communication shall
be deemed given and effective on the first following day that is a Business Day.

 

No Waiver

 

8.2          No failure on the part of the Security Agent to exercise, and no
course of dealing with respect to, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by the Security Agent of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

Amendments, Etc.

 

8.3          No amendment, modification or waiver in respect of this Agreement
will be effective unless in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the Pledgor and the Security
Agent (acting with the consent of the Required Lenders); provided that, without
the prior consent of each Lender, the Security Agent shall not (except as
provided herein) release any Collateral or otherwise terminate any Lien
hereunder, agree to additional obligations being secured by any Collateral
security, alter the relative priorities of the Secured Obligations entitled to
the benefits of the Lien created hereunder, except that no such consent shall be
required, and the Security Agent is hereby authorized, to release any Lien
covering property that is the subject of a sale, distribution or other
disposition of property permitted under the Loan Agreement.

 

Successors and Assigns

 

8.4          This Agreement shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of the Pledgor and the Security
Agent.  Neither party shall assign or transfer any of its rights or obligations
hereunder without the prior written consent of the other party, and any such
purported assignment without such consent shall be void.

 

16

--------------------------------------------------------------------------------


 

Counterparts

 

8.5          This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts, each of which will
be deemed an original.  Delivery of an executed counterpart signature page of
this Agreement by e-mail (PDF) or facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement.

 

Governing Law

 

8.6          This Agreement shall be construed in accordance with, and this
Agreement and all matters arising out of this Agreement and the transactions
contemplated hereby (whether in contract, tort or otherwise) shall be governed
by, the law of the State of New York.

 

Jurisdiction

 

8.7          With respect to any suit, action or proceedings relating to this
Agreement or any matter between the parties arising under or in connection with
this Agreement (Proceedings), each party irrevocably:  (a) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City; and
(b) waives any objection which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.  Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

Waiver of Jury Trial

 

8.8          THE PLEDGOR AND THE SECURITY AGENT HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Captions

 

8.9          The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

17

--------------------------------------------------------------------------------


 

Agents and Attorneys-in-Fact

 

8.10        The Security Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it in good faith
and with due care; provided that the foregoing shall not constitute the waiver
of any rights against any such agent or attorney-in-fact.

 

Severability

 

8.11        If any term, provision, covenant or condition of this Agreement, or
the application thereof to either party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Agreement, modified by the deletion of the unenforceable,
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity, or illegality will not
otherwise affect the enforceability, validity or legality of the remaining
terms, provisions, covenants and conditions of this Agreement so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Agreement will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited or unenforceable provision with a valid provision, the economic
effect of which comes as close as possible to that of the prohibited or
unenforceable provision.

 

Third Party Beneficiaries

 

8.12        Nothing in this Agreement, expressed or implied, shall give to any
Person, other than the parties hereto and their successors hereunder, any
benefit or any legal or equitable right, remedy or claim under this Agreement,
except Section 5.2 hereof, which shall benefit the Secured Parties.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

EP FUNDING LLC

 

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name:

Gerald F. Stahlecker

 

 

Title:

Executive Vice President

 

 

 

 

 

CITIBANK, N.A.

 

as Security Agent

 

 

 

 

 

 

By:

/s/ Vincent Nocerino

 

 

Name:

Vincent Nocerino

 

 

Title:

Vice President

 

 

19

--------------------------------------------------------------------------------


 

CONTENTS

 

SECTION

 

PAGE

 

 

 

Definitions and Interpretation

 

1

Grant Of Security Interest

 

3

Representations And Warranties

 

3

Ownership of Collateral

 

3

Security Interest

 

3

Covenants

 

4

Title Covenants

 

4

Security Agent May Perform

 

4

Perfection, etc.

 

4

No Other Financing Statements

 

5

Prior Parties; Care of Collateral

 

5

Continuing Liability of the Pledgor

 

5

Limitation on Certain Changes

 

6

Further Assurances

 

6

Remedies

 

6

Remedies

 

6

Application of Proceeds

 

9

Power of Attorney

 

9

Custodial Account And Collection Account

 

10

Collection of Money

 

10

Custodial Account; Collection Account

 

10

Release of Security Interest in Collateral

 

12

Method of Collateral Transfer

 

13

Termination

 

13

The Security Agent

 

13

Miscellaneous

 

15

Notices

 

15

No Waiver

 

16

Amendments, Etc.

 

16

Successors and Assigns

 

16

Counterparts

 

17

Governing Law

 

17

Jurisdiction

 

17

Waiver of Jury Trial

 

17

Captions

 

17

Agents and Attorneys-in-Fact

 

18

Severability

 

18

Third Party Beneficiaries

 

18

 

--------------------------------------------------------------------------------


 

Dated as of May 24, 2013

 

EP FUNDING LLC,

a Delaware limited liability company

as Pledgor

 

and

 

CITIBANK, N.A.,

a national banking association

as Security Agent

 

 

SECURITY AGREEMENT

 

 

[g131311kw03i001.jpg]

 

--------------------------------------------------------------------------------